Citation Nr: 1532076	
Decision Date: 07/28/15    Archive Date: 08/05/15

DOCKET NO.  09-00 076A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran served on active duty from June 1991 to July 1992, and had 5 months 23 days of prior active service. 

These matters come to the Board of Veterans' Appeals (Board) on appeal from a November 2007 decision of the RO that denied increased disability ratings for degenerative arthritis of the thoracic spine, for degenerative arthritis of the lumbar spine, and for traumatic arthritis of the left hip.  The Veteran timely appealed for increased disability ratings.

In a February 2012 decision the Board adjudicated the increased rating claims, but determined that based on statements made by the Veteran about his service connected disabilities affecting his employability (made in an August 2007 VA spine examination) an issue of entitlement to TDIU existed pursuant to the decision in the case of Rice v. Shinseki, 22 Vet. App. 447 (2009), wherein the United States Court of Appeals for Veterans' Claims (Court) held, in substance, that every claim for an increased rating includes a claim for TDIU where the Veteran claims that his service-connected disabilities prevent him from working, in light of the holding in Rice, the Board has characterized the issues on appeal so as to include a claim for entitlement to TDIU.  The Board subsequently remanded this matter for further development.  Such has been completed and this matter has been returned to the Board.  

Since this matter was remanded, the Veteran has been service-connected for COPD and submitted a formal claim for entitlement to TDIU in May 2015, based on his service-connected disabilities of his COPD and his left hip.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that prior to further appellate consideration of the Veteran's claim of entitlement to TDIU additional development is necessary.  Prior opinions regarding the Veteran's ability to work were based on his service-connected orthopedic disability and since that time, service connection for COPD has been granted.  In view of the evidence, referral of the claim to the Chief Benefits Director or Director, Compensation and Pension Service, for extraschedular consideration is deemed appropriate.

The Veteran seeks entitlement to TDIU.  The Veteran is presently service-connected for chronic obstructive pulmonary disease (COPD), evaluated as 30 percent disabling, a thoraco-lumbar spine degenerative disc disease (DDD), evaluated as 20 percent disabling, and left hip arthritis evaluated as 20 percent disabling.  The Veteran's combined schedular rating for his service-connected disabilities is 60 percent, effective from August 12, 2011.  Specifically while the Rice TDIU matter was on remand status, the RO in an August 2013 rating granted service connection for chronic obstructive pulmonary disease (COPD) and assigned a 30 percent disability rating, and proposed reduction of ratings for a lumbar spine degenerative disc disease (DDD) from 20 to 10 percent disabling and a left hip arthritis from 20 to 10 percent disabling.  A June 2014 decision continued the 30 percent rating for the COPD and left undisturbed the 20 percent ratings assigned each for the lumbar spine DDD and left hip arthritis.  These are his only service connected disabilities at present.  

His combined disability ratings have been 30 percent from June 10, 1996, 40 percent from April 9, 2010 and 60 percent from August 12, 2011.  Thus, the minimum schedular percentage criteria for a TDIU were not met at any time during the pendency of the appeal. 38 C.F.R. § 4.16(a) (2014).  However, it is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b) (2014).  Rating boards are required to submit to the Chief Benefits Director or Director, Compensation and Pension Service, for extraschedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a) . Id.  Where a veteran does not meet the schedular requirements of 38 C.F.R. § 4.16(a), the Board has no authority to assign a TDIU rating under 4.16(b) and may only refer the claim to the Chief Benefits Director or Director, Compensation and Pension Service, for extraschedular consideration.  Bowling v. Principi, 15 Vet. App. 1 (2001).

Historically the evidence shows that the Veteran previously worked as a truck mechanic as shown in a July 1996 VA examination.  An August 2007 VA examination described the Veteran of having worked eight years for a motor company and having worked for a trucking company for three months before having to stop working due to hip and back pain at that time.  His DD-214 confirmed that he was a high school graduate or the equivalent, and a December 1994 report of separation from the National Guard shows that at that time his highest education level was 8 years of secondary/high school and no college.  

In this case, the Veteran is now service connected for COPD.  In a November 2012 VA examination for TDIU purposes, the examiner stated that the Veteran's COPD/pulmonary fibrosis limits him from working, citing to a November 2012 note that documents trouble breathing.  Elsewhere the records document limitations of activity from his COPD, with the Veteran noted to be using home oxygen on and off since December 2010.  Repeatedly the records show his ability to walk and perform all other activities are shown to be restricted from his COPD symptoms, with an April 2014 VA pulmonary disorders examination describing all functions being limited due to COPD.  

Based upon the evidence cited above, the Board concludes that the facts of this case meet the criteria for submission of the Veteran's claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of entitlement to a TDIU on an extraschedular basis.  Therefore, a remand is warranted.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded an examination of his service-connected disabilities and the examiner should indicate the effect the service-connected disabilities, individually and in combination, have on the Veteran's ability to work, in view of his 

experience as a mechanic and his high school education.  A rationale for the opinion should be included.  

2.  Refer the claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of whether a TDIU on an extraschedular basis is warranted.  Include a full statement as to the Veteran's service-connected disability, employment history, educational and vocational attainment, and all other factors having a bearing on the issue. See 38 C.F.R. § 4.16(b).   

3.  After completing this and any other development deemed necessary, re-adjudicate the issue of entitlement to a TDIU. If the benefit sought on appeal remains denied, issue the Veteran and his representative a supplemental statement of the case and provide a reasonable opportunity to respond before the case is returned to the Board for further appellate review.

No action is required of the Veteran until notified by the RO; however, the veteran is advised that failure to report for any scheduled examination may result in denial of the claim.  38 C.F.R. § 3.655 (2014).  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 



action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




